[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                          FILED
                                                               U.S. COURT OF APPEALS
                        Nos. 10-12676 & 10-13096                 ELEVENTH CIRCUIT
                         Non-Argument Calendar                       MAY 23, 2011
                       ________________________                       JOHN LEY
                                                                       CLERK
                D.C. Docket Nos. 3:07-cr-00105-MCR-MD-1

                         3:09-cv-00289-MCR-MD

HOLLY M. BARNES,

                                            llllllllllllllll    Petitioner-Appellant,


                                   versus


UNITED STATES OF AMERICA,

                                                     lllllllllllllRespondent-Appellee.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Florida
                       ________________________

                              (May 23, 2011)

Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:
       Holly Barnes, proceeding pro se, appeals the district court’s denial of her 28

U.S.C. § 2255 motion to vacate, set aside, or correct her sentence. We granted a

certificate of appealability (“COA”) as to “[w]hether the district court erred when

it failed to consider Barnes’s argument, raised in her reply to the government’s

response, alleging that counsel was ineffective for failing to argue on direct appeal

that the sentencing court incorrectly applied a victim-related adjustment, U.S.S.G.

§ 3A1.1(b), in calculating her sentence.”

           Barnes failed to provide any argument on the issue specified in the COA.1

Ordinarily, an appellant abandons an issue if she fails to raise it in her initial brief.

See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). But in

deference to Barnes’s pro se status, we will consider the issue presented in the COA

because it is clear that she intended to pursue the question through raising the merits

of her underlying sentencing claims. See Haines v. Kerner, 404 U.S. 519, 520

(1972) (per curiam) (explaining how pro se pleadings are held to a less stringent

standard than formal pleadings drafted by lawyers).


       1
          Instead, Barnes argues that the district court erred in applying a vulnerable-victim
enhancement under U.S.S.G. § 3A1.1, and that her appellate counsel was ineffective for failing
to challenge the enhancement on direct appeal. We cannot consider these arguments, however,
because they are outside the scope of the COA. See Murray v. United States, 145 F.3d 1249,
1250–51 (11th Cir. 1998) (per curiam) (“[I]n an appeal brought by an unsuccessful habeas
petitioner, appellate review is limited to the issues specific in the COA.”).

                                               2
      When reviewing a district court’s denial of a § 2255 motion, we review

factual findings for clear error and legal conclusions de novo. Rhode v. United

States, 583 F.3d 1289, 1290 (11th Cir. 2009) (per curiam). When a district court

does not address all “claims for relief” raised in a § 2255 motion, we “vacate the

district court’s judgment without prejudice and remand the case for consideration

of all remaining claims . . . .” Clisby v. Jones, 960 F.2d 925, 936, 938 (11th Cir.

1992) (en banc). A claim for relief is “any allegation of a constitutional

violation.” Id. at 936.

      Here, the district court did not violate Clisby because Barnes did not

properly raise the ineffective-appellate-counsel claim to the district court. First,

the claim was initially mentioned in her reply to the government’s response to her

§ 2255 motion. Rather than argue a new ineffective-appellate-counsel claim,

Barnes argued that her underlying § 2255 claims were not procedurally barred

because her appellate counsel did not consult with her regarding the issues he was

raising on direct appeal. Barnes never argued that no other reasonable appellate

counsel would have acted the same way, or that her appellate counsel’s failure

prejudiced the outcome of her appeal. See Strickland v. Washington, 466 U.S.

668, 687 (1984) (setting out the test for ineffective assistance of counsel).

      Moreover, to the extent Barnes intended the argument to be a new

                                           3
substantive claim for relief, it was untimely under Federal Rule of Civil

Procedure 15(a). See Mederos v. United States, 218 F.3d 1252, 1254 (11th Cir.

2000) (applying Rule 15(a) in the context of § 2255 proceedings). On the date

Barnes filed her reply, the time for amending her § 2255 motion as a matter of

right had expired because she filed her reply more than 21 days after the

government filed its responsive pleading. Compare Fed. R. Civ. P. 15(a)(1)

(2007) (requiring the amendment to be filed prior to the filing of the responsive

pleading), with Fed. R. Civ. P. 15(a)(1) (2009) (requiring the amendment to be

filed within 21 days after service of the responsive pleading).2

       Therefore, we affirm.

       AFFIRMED.




       2
          The newer version of Rule 15(a)(1) was in effect when Barnes filed her reply on
December 22, 2009, because amendments to the Federal Rules apply to then-pending litigation
on the effective date. Fed. R. Civ. P. 86.

                                              4